Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1615
                         Lower Tribunal No. 82-24659
                            ________________


                               Rene S. Ramos,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

      Rene S. Ramos, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

      PER CURIAM.
      Affirmed. See § 782.04(2), Fla. Stat. (1982) (providing: “The unlawful killing

of a human being, when perpetrated by any act imminently dangerous to another and

evincing a depraved mind regardless of human life, although without any

premeditated design to effect the death of any particular individual, is murder in the

second degree and constitutes a felony of the first degree, punishable by

imprisonment for a term of years not exceeding life. . . .”)




                                          2